Citation Nr: 1505790	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  98-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from July 1958 to March 1959 and from September 1960 to August 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in August 2001, April 2007, and July 2010.  It was remanded on each occasion for additional development.  In addition, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in December 2006.  In a January 2011 decision, the Board denied, in part, the Veteran's appeal as to this issue.  The Veteran subsequently appealed, and in an August 2011 order, the Court of Appeals for Veterans' Claims (Court) granted a Joint Motion by the parties, thus vacating the January 2011 decision as to this issue and remanding the matter back to the Board for further action consistent with the Joint Motion.

In January 2012, the Board again remanded the Veteran's claim for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's acquired psychiatric disorder claim most recently in January 2012 for an opinion as to the etiology of all previously diagnosed psychiatric disorders.  The examiner was requested to reconcile their diagnosis with the previously diagnosed psychiatric disorders.

Pursuant to the January 2012 remand, the Veteran was afforded a VA psychological examination in January 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder.  In finding that the Veteran did not currently suffer from an acquired psychiatric disorder, however, the examiner also reported that "there are indications in the record beginning as early as [the Veteran's] first period of service that suggest possible psychological disorders ... the closest diagnoses that would encompass the [V]eteran's presentation would include Personality Disorder Not otherwise specified and Undifferentiated Somatoform Disorder."  The examiner then stated that a diagnosis of personality disorder is not supported based on the Veteran's multiple inconsistencies between his report during the examination and his reports of his history and symptoms as noted in the record.  With regard to the undifferentiated somatoform disorder, the examiner noted that these symptoms were present during the Veteran's first period of military service based on his reported "blackouts" and other physical complaints such as persistent headaches and pain complaints.  She further reported that the Veteran has persistently had multiple physical complaints since his discharge from military service, but his physical complaints result in social or occupational impairment that cannot be explained by history, physical examination, or lab findings.  The Board therefore finds that the examiner's rationale for her finding of whether the Veteran suffers from undifferentiated somatoform disorder is unclear.  Indeed, the examiner appeared to suggest that the Veteran has symptoms associated with the diagnosis during service, but then appeared to state that since service, those particular symptoms could not be explained by history, physical examination, or lab findings.  

With regard to previous psychiatric diagnoses of record, the examiner also noted the Veteran's previous diagnoses of schizophrenia and that the Veteran did not meet the criteria for a diagnosis of such.  With respect to previous diagnoses of atypical psychosis and organic affective disorder, the examiner reported that these appeared to have been based on the Veteran's report of an in-service head injury.  As there was no documentation of an in-service head injury, the examiner determined that there was no basis for a diagnosis of organic affective disorder.  

The Board observes that there are previous psychiatric diagnoses that the VA examiner did not address. In particular, although the examiner addressed diagnoses of depression between 2000 and 2003 which were noted as depression related to organic affective disorder, there are diagnoses of depression after 2003.  See, e.g., a VA treatment record dated October 2010.  The Board also notes that a September 1993 VA treatment record notes a diagnosis of depression.  It is unclear as to whether these diagnoses of depression are also related to the previously diagnosed organic affective disorder.  Further, an August 2007 VA treatment record documents a diagnosis of anxiety disorder.  Finally, there are multiple diagnoses of PTSD.  See, e.g., a VA treatment record dated August 2007.  

In light of the ambiguities discussed above, the Board finds that the January 2013 VA examination is inadequate for evaluation purposes and that a clarifying addendum should be obtained as to the etiology of all previously diagnosed acquired psychiatric disorders.

The Board observes that the Veteran submitted a private psychological examination report from J.M., PhD dated April 2013.  J.M., PhD reported he conducted a telephone interview of the Veteran and reviewed the Veteran's medical history.  After interview of the Veteran and consideration of his medical history, J.M., PhD reported that the Veteran suffers from a factitious disorder with combined psychological and physical signs and symptoms which is related to military service.  His rationale was based on his findings that the Veteran's history of lies, exaggerations, and feigning of symptoms are symptoms of a mental illness which began during the Veteran's military service.  However, in finding that the Veteran suffered from a factitious disorder, it is unclear as to whether this was an Axis I diagnosis based on the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV or DSM-V).  Indeed, J.M., PhD did not specify such.  Also, although he referenced combined psychological symptoms, it is unclear as to whether the Veteran's factitious disorder has an underlying psychiatric disorder.  As discussed above, his mental health history includes diagnoses of depression, anxiety disorder, PTSD, cognitive affective disorder, and schizophrenia.  These previously diagnosed disabilities were not addressed by J.M., PhD insofar as to whether the Veteran currently suffers from such.  Moreover, the January 2013 VA examination report, which was conducted only three months prior, did not document any diagnosis of factitious disorder.  As such, the Board finds that in remanding the Veteran's claim for a clarifying addendum, the examiner should also provide an opinion as to whether the Veteran evidences a factitious disorder, and if so, if it is an Axis I diagnosis and the etiology of such.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims folder to the VA examiner who conducted the January 2013 VA psychological examination for a clarifying medical opinion as to the etiology of the Veteran's diagnosed acquired psychiatric disorder (or to a suitable substitute examiner, if the VA examiner who conducted the January 2013 examination is not available).  The examiner must again review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.
The examiner should express an opinion as to the following:

a. Whether the Veteran currently suffers from an acquired psychiatric disorder, or has suffered from such a disorder at any time during the pendency of his claim dating from 1997.  If the examiner does not find that the Veteran currently suffers from such (or has so suffered from such at any time during the pendency of his claim), she must address her previous finding of undifferentiated somatoform disorder and discuss why the Veteran's symptoms since discharge from service are not congruent with a diagnosis of undifferentiated somatoform disorder.  She must also address previous diagnoses of depression, anxiety disorder, and PTSD as well as the finding of factitious disorder by J.M., PhD in his April 2013 report and whether such is an Axis I diagnosis consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV or DSM-V).

b. For each diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the disorder is related to the Veteran's military service, to include his mental health treatment in February 1959, March 1959, and July 1961.

The examiner should indicate in their report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. Then, readjudicate the claim.  If any action remains 
adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his attorney and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




